SEE, Justice.
The Court of Civil Appeals affirmed the judgment of the trial court in this paternity ease without an opinion. Conway v. State ex rel. Department of Human Resources, 696 So.2d 1091 (Ma.1996) (table). In light of Ex parte Jenkins, [Ms. 1961520, July 17, 1998] — So.2d (Ma.1998), we quash the writ as improvidently granted. We express no opinion as to whether the petitioner would be entitled to relief under Rule 60(b)(6), Aa. R. Civ. P., as that rule was interpreted in Jen*890kins, because the petitioner has yet to make a Rule 60(b)(6) motion to the trial court.
WRIT QUASHED.
HOOPER, C.J., and ALMON, SHORES, HOUSTON, KENNEDY, and LYONS, JJ., concur.
COOK, J., concurs in the result.
MADDOX, J., dissents.